DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change in Examiner
	The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.
Claim Status
The Amendments and Remarks filed 12/10/2021 are acknowledged and have been entered.
Claims 2-4, 6-11, 14-22, and 24-26 are canceled.
Claims 1, and 12 have been amended.
New claims 29-34 have been added.
Claims 1, 5, 12-13, 23, 27-34 are pending and being examined on the merits.

Rejections Withdrawn
	The rejection of claim 12 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
	The rejection of claims 1, 5, 12, 13 under 35 U.S.C. 103 as being unpatentable over
Weidhaas et al. (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000; hereafter,
Weidhaas), as evidenced by Chin et al. (Cancer Research, 2008, 68(20):8535-40, hereafter Chin) is withdrawn in view of Applicant’s amendments.
	The rejection of claims 1,5, 12, 13, 23 and 28 under 35 U.S.C. 103 as being unpatentable over Bauman et al. Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, hereafter Bauman) in view of Weidhaas (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000) as evidenced by Chin et al is withdrawn in view of Applicant’s arguments.
	The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Bauman et al.
(Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, hereafter Bauman) as applied
to claims 23 and 28 above and further in view of Weidhaas (Journal of Clinical Oncology, 2014,
32:5s, suppl; abstr 6000) and Starr (American Health & Drug Benefits, 2015, 8:16), and Robert
et al. (New England Journal of Medicine, 2015; 372:2521-32), as evidenced by Chin et al is withdrawn in view of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 12-13, and 29-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims were amended or added using limitations that introduce NEW MATTER.
	Claim 1 was amended to include the limitation “wherein cisplatin is not administered to the subject”. Claim 30 recites “wherein a chemotherapeutic agent is not administered to the subject”. The specification and claims as originally filed do not have support for this claim language.
	Claims 5, 12-13, and 29 all directly or indirectly depend on claim 1.
	The Applicant states that the specification provides support for these amendments (see page 1 of the 12/10/2021 response, under “Amendments to the Claims”).  The Applicant asserts that paragraph [0044] of the instant specification, which states that "administration of chemotherapeutic agents known to stimulate, or which rely on, the immune system may be particularly useful, or not useful to treat those cancer patients having the KRAS- variant” provides support for this amendment.  
	MPEP 2173.05(i) states ”Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
	The specification does not provide any description or support for the exclusion of any chemotherapeutic agent, including cisplatin in the method of treating a subject with HNSCC.
	Further, the recitation of “chemotherapeutic agents” and “cisplatin” in paragraph [0044], does not provide support for a proviso of excluding “cisplatin” from a method of treating cancer with a KRAS-variant comprised of administering an anti-EGFR antibody and radiotherapy.  Further, the instant specification does not provide any positive recitation that would suggest that cisplatin is not administered in a method of treating a subject with a mutation in let-7 complementary site LCS6 of human KRAS comprised of administering an anti-EGFR therapy and radiotherapy.
	 Paragraph [0044] states, “Administration of chemotherapeutic agents known to stimulate, or which rely on, the immune system may be particularly useful, or not useful to treat those cancer patients having the KRAS- variant”. The instant specification does not elaborate on whether chemotherapeutic agents including cisplatin should be particularly useful or not useful, and thus does not support specifically excluding chemotherapeutic agents including cisplatin from the subject. Further, although alternative chemotherapeutic agents are listed in paragraph [0044], as the specification does not elaborate on their usefulness or uselessness, they cannot be considered positive recitations of alternatives either.  Thus, the specification describes no explicit nor implicit reasons to exclude chemotherapeutic agents, including cisplatin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12, 13, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yale (WO 2014/193937 A1, published 12/4/2014).
In regards to claim 1 and 30, Yale teaches a method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and treating the subject comprised of administering a monoclonal anti-EGFR antibody and avoiding platinum-based chemotherapy, wherein the platinum-based chemotherapy includes cisplatin, carboplatin or paclitaxel (Claim 21; paragraph [21]).

	In regards to claim 12, Yale teaches the monoclonal anti-EGFR antibody monotherapy is Cetuximab (Claim 12).
	In regards to claim 13, Yale teaches  
    PNG
    media_image1.png
    127
    1047
    media_image1.png
    Greyscale
SEQ ID NO: 13 of Yale is identical to instant SEQ ID NO: 13 (paragraph [129]).
	
	Although Yale does not explicitly teach a method of treating a subject with head and neck cancer comprising administering to said subject an anti-EGFR antibody therapy in combination with a radiotherapy, it would have been obvious to one of ordinary skill in the arts to modify the method of treating a subject having head and neck squamous cell carcinoma (HNSCC), the method comprising detecting a mutation in let-7 complementary site LCS6 of human KRAS in a patient sample, wherein the mutation is a SNP comprising a uracil (U) or thymine (T) to guanine (G) transition at position 4 of LCS6, and if the mutation is present, administering a monoclonal anti-EGFR antibody therapy to the subject and avoiding platinum-based chemotherapy, and to further comprise administering radiotherapy. One of ordinary skill in the arts would have been motivated to do so as Yale teaches treatment of recurrent and/or metastatic (RIM) HNSCC  treating a subject with a presence of the KRAS Variant comprised of administering an anti-EGFR antibody therapy in a combined therapy with radiation or surgery. As Yale already teaches optimizing a method of treating HNSCC by predicting sensitivity or an enhanced response to an anti-EGFR antibody therapy in a combined therapy with radiation, it would be obvious to .

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yale (WO 2014/193937 A1, published 12/4/2014) as applied to claims 1, 5, 12-13, and 30, further in view of Bauman (Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, of record). 
	In regards to claims 1, 5, 12-13, and 30, the teachings of Yale are discussed supra.
	Yale does not teach administering a checkpoint inhibitor.
Bauman teaches a method of treating previously untreated, locally advanced head and neck cancer comprising cetuximab, intensity modulated radiotherapy, and ipilimumab (a checkpoint inhibitor antibody).
Bauman teaches cetuximab induces Ab-dependent, cell-mediated cytotoxicity and cross-priming of cytotoxic T lymphocytes. Bauman further teaches cetuximab also induces immunosuppressive regulatory T cells (Treg) expressing the checkpoint receptor CTLA-4; Treg correlate negatively with clinical outcomes to cetuximab. Bauman teaches that cetuximab-induced antitumor cellular immunity and clinical activity may be enhanced by targeting Treg with the anti-CTLA-4 mAb ipilimumab (Background).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of treating a subject with a KRAS-variant comprised of administering cetuximab and radiation of Yale to further comprise administering ipilimumab. It would be obvious to do so because by treating subjects in that way, they would have achieved the predictable result of administering an effective cancer therapy. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, as cetuximab induces immunosuppressive .

Response to Arguments
Applicant argues that Bauman, who teaches a combination of cetuximab, IMRT, and an anti-CTLA-4 antibody, is not relevant to the instant claims. 
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. As Yale teaches (1) a method of treating a subject having head and neck squamous cell carcinoma (HNSCC) comprising a KRAS-variant,comprising administering cetuximab, and radiotherapy, and Bauman teaches a method of treating head and neck cancer comprising cetuximab, radiotherapy, and ipilimumab (a checkpoint inhibitor antibody), as discussed supra, it would have been obvious to one or ordinary skill in the arts to modify the method of Yale, to further comprise administering ipilimumab, in view of Bauman. Bauman showed that Cetuximab treatment increased the population of Tregs, which reduce the effectiveness of Cetuximab.  Bauman further teaches that administration of ipilimumab enhanced the immunity and therapeutic effects of Cetuximab by inhibiting Treg.  Thus, a skilled artisan would include ipilimumab in the method of treating HNSCC comprising a KRAS-variant of Yale to enhance the effectiveness of Cetuximab at treating cancer.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yale (WO 2014/193937 A1, published 12/4/2014), and Bauman (Journal of Clinical Oncology 2014, 32:15s suppl; abstr TPS6104, of record) as applied to claims 23 and 28 above and further in view of Starr (American Health & Drug Benefits, 2015, 8:16, of record), and Robert (New England Journal of Medicine, 2015; 372:2521-32, of record).
The modified method of Yale and Bauman is given above. 

Starr teaches that pembrolizumab (a checkpoint inhibitor and anti-PD-1 antibody) monotherapy was twice as effective in treating patients with recurrent squamous cell carcinoma of the head and neck as cetuximab. Starr teaches that 24.8% of such subjects treated with pembrolizumab had a complete or partial response and that the responses were durable (column 1, 2nd paragraph; 3rd paragraph, lines 3-9).
Robert teaches that pembrolizumab is both safer and more effective at treating a different cancer, melanoma, than is ipilimumab. Pembrolizumab had a higher response rate (33.7% or 32.9%, depending on dose schedule) than ipilimumab (11.9%). Progression-free survival was also higher for pembrolizumab (47.3% or 46.4%) compared to ipilimumab (26.5%). Overall survival for pembrolizumab was higher (74.1% or 68.4%) than for ipilimumab (58.2%). Finally, the rate of treatment-related adverse events of grade 3-5 was lower for subjects treated with pembrolizumab (13.3% and 10.1%) than for those treated with ipilimumab (19.9%) (Results).
Thus, it would have been obvious to further modify the modified method of Yale and Bauman by substituting ipilimumab with pembrolizumab to form a method comprised of administering a therapy comprising cetuximab, radiation, and pembrolizumab to subjects with head and neck cancer comprising the KRAS variant. By doing so, one skilled in the art would have achieved the predictable result of administering an effective cancer therapy. Therefore, the combined method of administration of cetuximab, radiation therapy, and pembrolizumab to subjects with locally advanced head and neck cancer with the KRAS variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
	Applicant argues that nothing in Starr or Robert teaches or suggests administration of (1) anti-EGFR antibody therapy in combination with a radiotherapy or (2) a checkpoint inhibitor, wherein the administration is dependent upon the presence of a KRAS-variant. Accordingly, Starr and Robert do not 
	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.  As stated above, Yale teaches a method of treating a cancer comprising a SNP at position 4 of the let-7 complementary site 6 of KRAS.  Starr teaches that pembrolizumab can be used to effectively treat HNSCC. Robert teaches that pembrolizumab is an effective substitute of ipilimumab in certain cancers. As discussed supra, Yale and Bauman teach a method of treating cancer, the method comprising administering cetuximab, a radiotherapy, and ipilimumab, to an HNSCC cancer subject. Starr and Robert provide an appropriate motivation and reasonable expectation of success in using pembrolizumab in place of ipilimumab in the method as taught by Yale and Bauman.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yale (WO 2014/193937 A1, published 12/4/2014) as applied to claims 1, 5, 12-13, and 30, further in view of Rosenthal (J Clin Oncol. 2016 Apr 20;34(12):1300-8. doi: 10.1200/JCO.2015.62.5970. Epub 2015 Dec 28.).
	In regards to 1, 5, 12-13, and 30, the teachings of Yale are discussed supra.
	Yale does not teach the administration is further dependent on the subject being p16 positive.

	Thus, it would have been obvious for one of ordinary skill in the arts to modify the method as taught by Yale to have the administration further dependent on the subject being p16 positive. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Rosenthal teaches cetuximab and radiation therapy is effective in p16 positive HNSCC.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Weidhaas (Journal of Clinical Oncology, 2014, 32:5s, suppl; abstr 6000), further in view of Rosenthal (J Clin Oncol. 2016 Apr 20;34(12):1300-8. doi: 10.1200/JCO.2015.62.5970. Epub 2015 Dec 28.).
	Weidhaas teaches a method of treating locally advanced head and neck cancer comprising cisplatin and radiation, with or without the addition of cetuximab (Background). Weidhaas teaches the analysis of the KRAS genes of the subjects using blood samples from them to determine the presence of the KRAS variant, a germ-line mutation in a microRNA-binding site (Methods). Weidhaas teaches that subjects with the KRAS variant benefited from the addition of cetuximab to the treatment, showing increased progression-free survival in the first year, and increased survival in the first two years. Subjects without the KRAS variant did not benefit from cetuximab treatment (Results).
	Weidhaas does not necessarily teach the administration of a treatment comprising
cisplatin, radiotherapy, and cetuximab dependent on the presence of the KRAS variant.
	It would have been obvious to one of ordinary skill in the art before effective filing date
of the claimed invention to modify the method of Weidhaas to first detect the single nucleotide
polymorphism at position 4 of the let-7 complementary site 6 of KRAS in a sample from the

on the presence of the KRAS variant. It would be obvious to do so because by treating subjects
in that way, they would have achieved the predictable result of administering an effective cancer
therapy. The teachings of Weidhaas show that subjects with the KRAS variant benefit from the
addition of cetuximab to the cisplatin and radiation combination therapy. Therefore, the
administration of cisplatin, radiation therapy, and cetuximab to subjects with locally advanced
head and neck cancer and the KRAS variant would have been prima facie obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention, absent
unexpected results.
	Weidhaas does not teach the administration is further dependent on the subject being p16 positive.
	Rosenthal teaches p16 status was strongly prognostic for patients with locoregionally advanced Oropharyngeal Squamous Cell Carcinoma of the Head and Neck. The data suggest that the addition of cetuximab to RT improved clinical outcomes in both p16 positive and negative patients versus RT alone. Further, the magnitude of the gain seemed more pronounced in those with p16-positive tumors compared with those with p16-negative tumors (Abstract, Results).
	Thus, it would have been obvious for one of ordinary skill in the arts to modify the method as taught by Weidhaas to have the administration further dependent on the subject being p16 positive. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Rosenthal teaches cetuximab and radiation therapy is effective in p16 positive HNSCC.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643                                                                                                                                                                                         
/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643